                                                                                        FILED 
                                                                                        CLERK 
                                                                                            
 UNITED STATES DISTRICT COURT                                               11:30 am, Apr 03, 2019
                                                                                            
 EASTERN DISTRICT OF NEW YORK                                                   U.S. DISTRICT COURT 
 ---------------------------------------------------------X                EASTERN DISTRICT OF NEW YORK 
 NICOLE RIVELLI,                                                                LONG ISLAND OFFICE 

                           Plaintiff,                         MEMORANDUM OF
                                                              DECISION & ORDER
                  -against-                                   2:18-cv-3322 (ADS)(GRB)

 PENNSYLVANIA HIGHER EDUCATION
 ASSISTANCE AGENCY d/b/a AMERICAN
 EDUCATION SERVICES, INC.,

                            Defendant.
 ---------------------------------------------------------X

APPEARANCES:

Aronow Law, PC
Counsel for the Plaintiff
20 Crossways Park Drive North, Suite 210
Woodbury, NY 11797
       By:     Eckor Joseph, Esq., Of Counsel

Hand Baldachin & Associates LLP
Counsel for the Defendant
8 West 40th Street, 12th Floor
New York, NY 10018
       By:     Adam B. Michaels, Esq., Of Counsel


SPATT, District Judge:

        On June 6, 2018, Nicole Rivelli (“Rivelli” or the “Plaintiff”) initiated this action against

the Pennsylvania Higher Education Assistance Agency, d/b/a American Education Services, Inc.

(“PHEAA” or the “Defendant”), for damages stemming from alleged violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), as well as violations of numerous

state laws. The Plaintiff contends that the Defendant improperly collected a student loan debt after

receiving notice of Rivelli’s bankruptcy filing.


                                                        1
       Presently before the Court is a motion by PHEAA, pursuant to Federal Rule of Civil

Procedure (“FED. R. CIV. P.” or “Rule”) 12(b)(6) to dismiss the Plaintiff’s complaint in its entirety.

For the following reasons, PHEAA’s motion to dismiss pursuant to Rule 12(b)(6) is granted.

                                       I. BACKGROUND

A. The Factual Background

       Unless otherwise noted, the following salient facts are drawn from the complaint and are

construed in favor of the Plaintiff.

       The Plaintiff is a natural person who resides in Selden, New York.

       On April 30, 2018, the Plaintiff filed a voluntary bankruptcy petition under Chapter 7 of

the United States Bankruptcy Code in the United States Bankruptcy Court for the Eastern District

of New York. The case number is 8-18-72942-reg and currently assigned to Judge Robert E.

Grossman. Complaint (“Compl.”) at ¶ 8.

       That same day, the Defendant was served with a Notice of Chapter 7 Bankruptcy Case,

which, according to the Plaintiff, constituted actual notice of the bankruptcy filing. Id. at ¶ 9. The

Defendant services the Plaintiff’s student loan. Id. at ¶ 13.

       On May 8, 2018, PHEAA electronically transferred $475.47 from Rivelli’s personal bank

account. Id. at ¶ 14.

       The Plaintiff alleges that PHEAA improperly debited her personal account, in violation of

the Bankruptcy Code’s automatic stay.

B. The Procedural Background

       On June 6, 2018, the Plaintiff commenced this action against the Defendant by filing a

summons and complaint in this Court.



                                                  2
         The present motion in this action was filed on August 10, 2018. The Plaintiff failed to

respond, and accordingly, the motion is deemed unopposed.

                                           II. DISCUSSION

A. Standard of Review

         In considering a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept the

factual allegations set forth in the complaint as true and draw all reasonable inferences in favor of

the Plaintiff. See, e.g., Trs. of Upstate N.Y. Eng’rs Pension Fund v. Ivy Asset Mgmt., 843 F.3d

561, 566 (2d Cir. 2016); Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013); Cleveland v. Caplaw

Enters., 448 F.3d 518, 521 (2d Cir. 2006); Bold Elec., Inc. v. City of New York, 53 F.3d 465, 469

(2d Cir. 1995); Reed v. Garden City Union Free Sch. Dist., 987 F. Supp. 2d 260, 263 (E.D.N.Y.

2013).

         Under the Twombly standard, the Court may only dismiss a complaint if it does not contain

enough allegations of fact to state a claim for relief that is “plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007). The Second

Circuit has expounded that, after Twombly, the Court’s inquiry under Rule 12(b)(6) is guided by

two principles:

         First, although a court must accept as true all of the allegations contained in a
         complaint, that tenet is inapplicable to legal conclusions, and [t]hreadbare recitals
         of the elements of a cause of action, supported by mere conclusory statements, do
         not suffice. Second, only a complaint that states a plausible claim for relief survives
         a motion to dismiss and [d]etermining whether a complaint states a plausible claim
         for relief will . . . be a context-specific task that requires the reviewing court to draw
         on its judicial experience and common sense.

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 664, 129

S. Ct. 1937, 173 L. Ed. 2d 868 (2009)).



                                                     3
       A complaint must include “a short and plain statement of the claim showing that the pleader

is entitled to relief,” in order to survive a motion to dismiss. FED. R. CIV. P. 8(a)(2). Under Rule

8, a complaint is not required to allege “detailed factual allegations.” Kendall v. Caliber Home

Loans, Inc., 198 F. Supp. 3d 168, 170 (E.D.N.Y. 2016) (quoting Twombly, 550 U.S. at 555). “In

ruling on a motion pursuant to FED. R. CIV. P. 12(b)(6), the duty of a court ‘is merely to assess the

legal feasibility of the complaint, not to assay the weight of the evidence which might be offered

in support thereof.’” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 113 (2d Cir. 2010) (quoting

Cooper v. Parsky, 140 F.3d 433, 440 (2d Cir. 1998)). The Court “[is] not bound to accept as true

a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555.

       Although this motion to dismiss stands unopposed, the movant is still required to establish

entitlement to the requested relief. See Galicia v. Tobiko Rest., Inc., No. 16-cv-4074, 2017 WL

2437260, at *1 (E.D.N.Y. June 3, 2017) (Spatt, J.).

B. Fair Debt Collection Practices Act

       “Congress enacted the FDCPA ‘to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.’” Vincent v. The Money Store, 736 F.3d 88, 96 (2d Cir.

2013) (quoting 15 U.S.C. § 1692(e)); see also Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir.

2002) (noting that the purpose of the FDCPA is “to protect consumers from deceptive or harassing

actions taken by debt collectors”). Under the FDCPA, “any debt collector who fails to comply with

any provision of [§ 1692] with respect to any person is liable to such person[.]” 15 U.S.C. §

1692k(a). The act “imposes civil liability on ‘debt collector[s]’ for certain prohibited debt



                                                 4
collection practices.” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573,

573, 130 S. Ct. 1605, 176 L. Ed. 2d 519 (2010).

       In order to successfully state a claim under the FDCPA, “(1) the plaintiff must be a

‘consumer’ who allegedly owes the debt or a person who has been the object of efforts to collect

a consumer debt, and (2) the defendant collecting the debt is considered a ‘debt collector,’ and (3)

the defendant has engaged in any act or omission in violation of FDCPA requirements.” Schuh v.

Druckman & Sinel, L.L.P., 751 F. Supp. 2d, 542, 548 (S.D.N.Y. 2010) (internal citations omitted);

Polanco v. NCO Portfolio Mgmt., Inc., 132 F. Supp. 3d 567, 578 (S.D.N.Y. 2015) (same).

       Second Circuit courts evaluate FDCPA claims based upon how the “least sophisticated

consumer” would understand the communication at issue. See Ellis v. Solomon & Solomon, P.C.,

591 F.3d 130, 135 (2d Cir. 2010). “FDCPA protection ‘does not extend to every bizarre or

idiosyncratic interpretation of a collection notice’ and courts should apply the [least sophisticated

consumer] standard ‘in a manner that protects debt collectors against liability for unreasonable

misinterpretations of collection notices.’” Easterling v. Collecto, Inc., 692 F.3d 229, 233-34 (2d

Cir. 2012) (per curiam) (quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)).

C. Application to the Facts

       PHEAA argues that the Plaintiff fails to successfully allege a claim under various

provisions of 15 U.S.C. § 1692e or 15 U.S.C. § 1692f because the FDCPA does not apply to a loan

servicer like PHEAA for debt that is not in default at the time it was obtained. As stated above, to

successfully plead an FDCPA claim, a borrow must allege that the defendant is a “debt collector.”

       Section 1692a(6) provides that

       The term ‘debt collector’ means any person who uses any instrumentality of
       interstate commerce or the mails in any business the principal purpose of which is


                                                  5
         the collection of any debts, or who regularly collects or attempts to collect, directly
         or indirectly, debts owed or due or asserted to be owed or due another.

15 U.S.C. § 1692a(6).

         This definition includes a series of exceptions, including any person attempting to collect

“any debt owed or due or asserted to be owed or due another to the extent such activity … concerns

a debt which was not in default at the time it was obtained by such person.” 15 U.S.C. §

1692a(6)(F)(iii). “Only when the loan servicer obtains the rights to service a loan while the loan

is in default may the servicer be considered a debt collector for the purposes of the FDCPA.” In

re Residential Capital, LLC, No. 12-12020, 2014 WL 340027, at *5 (Bankr. S.D.N.Y. Jan. 30,

2014).

         As the complaint articulates, the Defendant serviced the Plaintiff’s loan, which derived

from her student loans. See Compl. at ¶ 13. However, the complaint does not allege that the

Plaintiff’s debt was ever in default, either before, during, or after PHEAA obtained it. Rivelli’s

failure to allege that her student loan was in default when PHEAA began servicing it precludes her

FDCPA cause of action. See, e.g., Jones v. Pa. Higher Educ. Assistance Agency, No. CV 16-

00107, 2017 WL 4594078, at *10 (C.D. Cal. July 24, 2017) (“student loan servicers that began

servicing prior to default are not debt collectors under the FDCPA” (internal citations omitted))

         The Plaintiff’s allegations are insufficient to establish that PHEAA is a debt collector

within the meaning of the FDCPA. Accordingly, Rivelli’s FDCPA claim is dismissed.

D. As to State Law Claims

         The Plaintiff also asserts numerous state law causes of action, including General Business

Law (“GBL”) § 349 and §600.

         A district court “may decline to exercise supplemental jurisdiction” if it “has dismissed all

claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). In employing its
                                              6
discretion, the district court balances the “values of judicial economy, convenience, fairness, and

comity.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108 S. Ct. 614, 98 L. Ed. 2d 720

(1988). In the Second Circuit, “when the federal claims are dismissed the state claims should be

dismissed as well.” In re Merrill Lynch Ltd. P'Ships Litig., 154 F.3d 56, 61 (2d Cir. 1998) (internal

citations and quotation marks omitted). “Although this is not a mandatory rule, the Supreme Court

has stated that ‘in the usual case in which all federal-law claims are eliminated before trial, the

balance of factors ... will point toward declining jurisdiction over the remaining state-law claims.’”

Id. (citing Cohill, 484 U.S. at 350 n.7). As the Supreme Court noted in United Mine Workers v.

Gibbs, “[n]eedless decisions of state law should be avoided both as a matter of comity and to

promote justice between the parties, by procuring for them a surer-footed reading of applicable

law.” 383 U.S. 715, 726, 86 S. Ct. 1130, 16 L. Ed. 2d 218 (1966).

        As this Court has dismissed the Plaintiff’s only claim sounding in federal law, the Court

declines to exercise supplemental jurisdiction over the Plaintiff’s state law claims. See 28 U.S.C.

§ 1367(c) (“The district courts may decline to exercise supplemental jurisdiction over a claim ... if

... the district court has dismissed all claims over which it has original jurisdiction ...”); Marcus v.

AT&T Corp., 138 F.3d 46, 57 (2d Cir. 1998); Purgess v. Sharrock, 33 F.3d 134, 138 (2d Cir. 1994);

Castellano v. Bd. of Trs. of Police Officers' Variable Supplements Fund, 937 F.2d 752, 758 (2d

Cir. 1991). See, e.g., Senese v. Longwood Cent. Sch. Dist., 330 F. Supp. 3d 745, 777 (E.D.N.Y.

2018) (Spatt, J.) (declining to exercise supplemental jurisdiction after all federal claims are

dismissed); Fernandes v. Moran, No. 2:17-cv-3430, 2018 WL 2103206, at *11 (E.D.N.Y. May 7,

2018) (Spatt, J.) (same); Calverton Hills Homeowners Ass'n, Inc. v. Nugent Building Corp., No.

2:17-cv-03916, 2017 WL 6598520, at *13 (E.D.N.Y. Dec. 26, 2017) (Spatt, J.) (same).

       Accordingly, the Plaintiff’s state law claims are dismissed without prejudice.

                                                   7
                                       III. CONCLUSION

       For the reasons set forth above, PHEAA’s motion pursuant to Rule 12(b)(6), to dismiss the

Plaintiff’s complaint is granted. The Clerk of the Court is directed to close this case.




        It is SO ORDERED:

 Dated: Central Islip, New York

        April 3, 2019

                                                        __/s/ Arthur D. Spatt__

                                                        ARTHUR D. SPATT

                                                     United States District Judge




                                                 8
